United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 16, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-40803
                        Conference Calendar



RANDALL ADAMS, also known as Wild Man,

                                    Petitioner-Appellant,

versus

DAVID G. JUSTICE, Warden of Federal Correctional Institute,
Texarkana,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                     USDC No. 5:03-CV-254-TJW
                       --------------------

Before BENAVIDES, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     Randall Adams, federal prisoner # 04632-043, is currently

serving a 135-month sentence following his convictions for

distributing cocaine and cocaine base.   He appeals the dismissal,

without prejudice, of his 28 U.S.C. § 2241 petition, which he

filed to challenge the legality of his detention.

     Adams argues that the district court applied an overly rigid

standard to his pro se amended petition.   Adams amended his

petition in response to an order issued by the magistrate judge.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-40803
                                -2-

     A district court may sua sponte dismiss an action for

failure to prosecute or to comply with any court order.     FED. R.

CIV. P. 41(b); McCullough v. Lynaugh, 835 F.2d 1126, 1127

(5th Cir. 1988).   Here, the record shows that the amended

petition did not conform to the order issued by the magistrate

judge.   Specifically, Adams filed an excess of pages, failed to

concisely state his grounds for relief, and failed to briefly

summarize the facts supporting his grounds for relief.

     Because Adams failed to comply with an order issued by the

district court, the without-prejudice dismissal of his petition

was not an abuse of discretion.   See id.; McNeal v. Papasan,

842 F.2d 787, 789-90 (5th Cir. 1988).     Accordingly, the judgment

of the district court is AFFIRMED.